Per Curiam.

Either of the two tenants in common may maintain a proceeding to evict a holdover subtenant, with or without the consent of his tenant in common (Hungerford v. Smith, 268 App. Div. 949; Smith v. Dairymen’s League Co-operative Assn., 186 Misc. 82; Slade v. Hornick Co., 188 Misc. 455). The provisions of section 1415 of the Civil Practice Act were complied with in that the petitioner’s interest in the property was correctly set out.
The final order should be reversed, with $30 costs, and a final order directed in favor of the landlords as prayed for in the petition, with costs.
Concur — Steuer, J. P., Aurelio and Tilzer, JJ.
Final order reversed, etc.